27. Quota system in relation to the production of potato starch (vote)
- Report: Wojciechowski, Janusz
- Before the vote on Amendment 8:
rapporteur. - (PL) Mr President, We recently voted on an amendment to extend the system of starch quotas to four years. This is good news for the old Member States who have 90% of these quotas, which is enough to meet their requirements.
Let us now do something nice for the new Member States, which are less happy with their quotas, and adopt amendment eight. This will allow quotas to be carried over from one year to the next - what the old Member States do not use in one year should be allocated in the following year to the new Member States, with the agreement of the Commission.
I would like to point out that in the long term this amendment would not lead to an increase in quotas, and I ask that it be approved for the sake of European solidarity. If this amendment is adopted, I have been authorised by the Union for Europe of the Nations Group to withdraw amendments five, six and seven, which will result in an increase in quotas.
We have received some information that would have been more appropriate during the course of the debate which has already taken place on the report.